Exhibit 10.6 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") executed on 27 December, 2007, by and between Renewable Fuel Corp, a Nevada corporation, (the "Company"), and David Slater ("Executive"). The Company desires to employ the services of Executive on the terms and subject to the conditions of this Agreement, and Executive desires to accept such employment. In consideration of the terms and mutual covenants contained in this Agreement, the Company and Executive agree as follows. 1.
